                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

    BMO HARRIS BANK N.A.,
                                                                4:20-CV-3006
                        Plaintiff,

          vs.                                                       ORDER
    M & N TRANSPORT, LLC and
    MICHAEL TOMLINSON,

                        Defendants.

         This matter is before the Court on the Report & Recommendation of the
United States Bankruptcy Judge (filing 9). No objections to that report and
recommendation have been filed. The failure to file an objection eliminates not
only the need for de novo review, but any review by the Court. See Leonard v.
Dorsey & Whitney LLP, 553 F.3d 609 (8th Cir. 2009). Accordingly, the Court
will adopt the report and recommendation of the United States Bankruptcy
Judge that the referral of this matter to the Bankruptcy Court be withdrawn
to proceed with the litigation against defendant M & N Transport, LLC, while
staying the case as to defendant Michael Tomlinson until the automatic stay
is no longer in effect or relief from the automatic stay is requested and obtained
from the Bankruptcy Court.1




1   The parties should know, however, that the Court may revisit the scope of the bankruptcy
stay depending on the degree to which the debtor's interests are implicated by the legal
theories pursued against M & N Transport, LLC. See In re Panther Mountain Land Dev.,
LLC, 686 F.3d 916, 923-24 (8th Cir. 2012) (discussing possibility of expanding automatic stay
when presented with unusual circumstances with great identity of interest between parties.)
IT IS ORDERED:


1.   The report and recommendation of the United States
     Bankruptcy Judge (filing 9) recommending withdrawal of
     the reference is adopted.


2.   Reference of this case to the United States Bankruptcy Court
     for the District of Nebraska is withdrawn.


3.   This case is administratively reopened.


4.   This case is stayed as to Michael Tomlinson until the stay is
     no longer in effect pursuant to 11 U.S.C. § 362, or relief from
     the automatic stay is requested and obtained from the
     United States Bankruptcy Court.


5.   The parties are directed to inform the Court every 60 days of
     the status of the bankruptcy proceeding.


6.   The Clerk of the Court is directed to enter an initial status
     report deadline of May 4, 2020.


Dated this 4th day of March, 2020.

                                     BY THE COURT:


                                     John M. Gerrard
                                     Chief United States District Judge
